g3,5?fc?-o

 _^ex3,5r_,jSNs;_.J^No.^   :             :    L^o^xA.,i£>\£>
                                                    nJ
  ^^^^OJ2£\6^S^_J^^

^Kq,, - S^g^e, 'X^W ^                                BARBARA &LADDEN ADAMICK
                 District Clerk of Montgomery County,Texas

                                         Criminal Division
                                              P.O.Box        2985
     {'.                                 Conroe, Texas 773 05-
936-539-7940                         •                              936-539-7855

93 6~ 52 8-3198




DATE:       AUGUST 20,             2 013

Defendant:               HOLLINS,DAMIEN LATERELL
ID     NO    •    :      469674
Address           :      MCSO       B-08
                  :      1   CRIMINAL         JUSTICE       DR
                  :      CONROE          TX        773 01


                                                   \

CAUS B      NO.       12- 0 S - 0 3 2 S 8.- OR




Dear Defendant,

Please be advised, our office has received and filed your Letters
and/or Motions.   Our office will notify you when the order is
signed.

Thank you,



By: Mjju/iJLfi Hi* mg^ -
    Susie Herman, Deputy                       Clerk


cc:        District Attorney

Attorney:                BRIAN C BURNS
                         318   N    MAIN      ST




                                                                                   A
                                                                                                                                              x7



                                                 r^                                                   ^N




DA#: 122937.1


                                                     Case No.         12-08-08288 -CR
                                                      Incident No./TRN:            9151349833


The State of Texas                                                                      In The        435TH         District


v.                                                                                      Court
                                                                                                                                j




 DAMIEN LATERELL HOLLINS                                                                MONTGOMERY County, Texas

Statf.TD NO • TX07?01fif;fi


            Judgment of Conviction by Court—Waiver of Jury Trial
                                                                           ""Date Judgment
Judge Presiding:       HON. Mike Seller                                                                  JULY 18, 2013
                                                                             Entered:
Attorney for                                                                 Attorney for
                       Blake Enax                                                                       Scott Pavvgan
State:                                                                     . Defendant:
Offense for which Defendant Convicted:
AGGRAVATED ROBBERY

Charging Instrument:                                                      Statute for Offense:
                                                                          29.03(a)(2)
Indictment

Date of Offense:
June 17, 2012
Degree of Offense:                                                        Plea to Offense:                       Findings.or Deadly Weapon:
Fel. 1                                                                    Guilty                                 N/A'
Terms of Plea Bargain:
15 years confinement in the Texas Department of Criminal Justice, Institutional Division; $0.00
Fine                         .             ___
Plea to Enhancement
                                   TRUE
Paragraphs:
Findings on Enhancement            TRUE
Paragraphs:
Date Sentence                                                          Date Sentence to
                         JULY 18,2013                                                                    JULY IS, 2013
Imposed:                                                               Commence:

Punishment and           -^ years confinement in the Texas Department of Criminal Justice, Institutional
Place of
Confinement:
                         Division

                                                THIS SENTENCE SHALL HUN CONCURRENTLY.

                 • SENTKNCE OF CONFINEMENTSUSPENDED, DEKKNIMMT PLACED ON COMA!UNITY SUPERVISION EOK N/A
Fine:                               Court Costs:      Ar.t.v. Fees    Restitution:                     Restitution Payable to:

so.oo                                                                                                    N/A (see below)
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PKOC. chapter 62
The age of the victim at the time of the offense was N/A .
                If Defendant js to servo sentence in TPCJ. enter total incarceration time.
Time            TOTAL:350 DAYS
Credited:       If Defendant is to serve sentence in county jail or is given credit toward Fine and costs, enter days credited below.
                N/A DAYS             NOTES: N/A                '..
                                                i,CT^^
All pertinent information, names and assessmeijt^jndr«J!jeiip[()j                  :1 into the language of the judgment below by reference.
                                           r^                                             ^




         This cause was called for trial in Montgomery County, Texas. The State appeared by her District Attorney.
         Counsel / Waiver of Counsel (select one)
0 Defendant appeared in person with Counsel.
• Defendant, knowingly, intelligently, and voluntarily waived the right, to representation by counsel in writing in open court.
       Both parties announced ready for trial. Defendantwaived the right, of trial byjury and entered the plea indicated above.
The Court then admonished Defendant as required bylaw. It appeared to the Court that Defendant was mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences'of this plea. The Court received the plea and
entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.
         The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is GUILTY
of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable provisions
of Tex. Code Crim. Pkoc. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
Punishment Options (select one)
B Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Texas Department of Corrections, Institutional
Division. The Court ORDERS Defendant to bo confined for the period and in the manner indicated above. The Court ORDERS
Defendant, remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
ORDERS that upon release from confinement. Defendant proceed immediately to the Montgomery County District Clerk. Once
there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as
ordered by the Court above, including $2.00 fee for each payment made (pursuant to Article 102.072, T.C.C.P.).
• County Jail—Confinement / Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Montgomery County, Texas on the date the sentence is to commence. Defendant shall be confined in the
Montgomery County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall
proceed immediately to the Montgomery County District Clerk. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above, including $2.00 fee for
each payment made (pursuant to Article 102.072, T.C.C.P.).
D Fine" Only Payment. The punishment assessed against Defendant is for a FINE ONXY. The Court ORDERS Defendant to proceed
immediately to the Office of the Montgomery County District Clerk, Once there, the Court ORDERS Defendant to pay or make
arrangements to pay all fines and court costs as ordered by the Court in this cause.
Execution / Suspension of Sentence (select one)
H The Court ORDERS Defendant's sentence EXECUTED.
•   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditionsof community supervision is incorporated into this
judgment by reference.                                        'h.                         ••*•
       The Court ORDERS that Defendant is given credit noted above on this sentence for the' time spent incarcerated.

                              Furthermore, the following special findings or orders apply:
N/A




Signed and entered on '^-^\ I) 11 f                  If)                      _, 2013.



                                                                         •ityM:SU-
                                                                      JUDGE PRESIDING




Clerk:      iqmjj drysh.
                   ^
                                                                                                Right Thumbprint